EXHIBIT 10.30


NMI HOLDINGS, INC.
2012 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(FOR INDEPENDENT DIRECTORS)
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of [•],
_______ (the “Grant Date”), is made by and between NMI Holdings, Inc., a
Delaware corporation (the “Company”), and [NAME] (“Participant”).
WHEREAS, the Company has adopted the NMI Holdings, Inc. 2012 Stock Incentive
Plan (the “Plan”); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant Participant restricted stock units
with respect to a number of shares of the Company’s Common Stock (the “Shares”)
on the terms and subject to the conditions set forth in this Agreement and the
Plan.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Unit Award.
(a)Grant. The Company hereby grants to Participant an award of restricted stock
units with respect to [•] Shares (the “RSUs”) on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan.
(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.
2.Vesting.
(a)General. Except as may otherwise be provided herein, the RSUs shall vest on
the first anniversary of the Grant Date, subject to Participant not having
incurred a Termination of Service prior to the applicable vesting date.
(b)Termination of Service. Except as provided in the immediately following
sentence, in the event that Participant incurs a Termination of Service, any
unvested RSUs shall be forfeited by Participant without consideration therefor.
Notwithstanding the foregoing, in the event that Participant incurs a
Termination of Service due to Participant’s death or Disability, any unvested
RSUs shall accelerate and vest in full as of the date of Termination of Service.
3.Settlement. As soon as practicable after any RSUs have vested (and in any
event, no later than fifteen business days immediately following the date of
such vesting), such RSUs shall be settled. For each vested RSU settled pursuant
to this Section 3, subject to Section 13 of the Plan (as applicable), the
Company shall issue to Participant one Share.
4.Taxes. Participant (or, in the event of Participant’s death, any beneficiary),
shall be solely responsible for any federal, state or local income or
self-employment taxes that Participant incurs in connection with the receipt of
the award of RSUs or the vesting of such RSUs and the Company shall have no
obligation or liability with respect to the Participant’s (or, in the event of
Participant’s death, any beneficiary’s) satisfaction of such taxes and shall
have no withholding obligations with respect thereof.
5.No Rights as Stockholder. Until such time as the RSUs have been settled and
the underlying Shares have been delivered to Participant and Participant has
become the holder of record of such Shares, Participant shall have no rights as
a stockholder, including, without limitation, the right to dividends and the
right to vote.
6.Transferability. The RSUs may not, at any time prior to becoming vested, be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, its Subsidiary or Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
7.Adjustment. Upon any event described in Section 13 of the Plan occurring after
the Grant Date, the adjustment provisions as provided for under Section 13 of
the Plan shall apply to the RSUs.
8.Change in Control. In the event of a Change in Control of the Company
occurring after the Grant Date, all outstanding unvested RSUs shall become fully
vested upon the occurrence of such Change in Control. Any RSUs that vest in
connection with this Section 8 shall be settled in a manner consistent with
Section 3 of this Agreement.


1

--------------------------------------------------------------------------------

EXHIBIT 10.30


9.Miscellaneous.
(a)Waiver and Amendment. The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the RSUs granted thereunder; provided
that any such waiver or amendment that would materially impair the rights of any
Participant or any holder or beneficiary of any RSUs granted hereunder shall not
to that extent be effective without the consent of Participant. No waiver of any
right hereunder by any party shall operate as a waiver of any other right, or as
a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages. No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.
(b)Unsecured Obligation. This Award is unfunded, and even as to any RSUs which
vest, Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligations, if any, to issue Shares pursuant to this
Agreement. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between Participant and the Company or any other person.
(c)Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:
if to the Company:
NMI Holdings, Inc.
2100 Powell Street, 12th Floor
Emeryville, CA 94608
Attention: General Counsel


if to Participant: at the address last on the records of the Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile or e-mail.
(d)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(e)No Rights to Service. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which is
hereby expressly reserved, to remove, terminate or discharge Participant at any
time for any reason whatsoever.
(f)Beneficiary. Participant may file with the Company a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
the Company. The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Participant, the
beneficiary shall be deemed to be his spouse or, if Participant is unmarried at
the time of death, his estate.
(g)Section 409A. It is intended that the Awards granted pursuant to this
Agreement and the provisions of this Agreement be exempt from or be designed
such that the taxes and/or penalties under Section 409A of the Code are not
imposed, and all provisions of this Agreement shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code.
(h)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of Participant and
the beneficiaries, executors, administrators, heirs and successors of
Participant.
(i)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.
(j)Bound by the Plan. By signing this Agreement, Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.


2

--------------------------------------------------------------------------------

EXHIBIT 10.30


(k)Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(l)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(m)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
10.Compliance with Legal Requirements. The grant of the RSUs, and the delivery
of the Shares in settlement thereof and any other obligations of the Company
under this Agreement shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required. Subject to Section 9(h) of this Agreement, the
Committee, in its sole discretion, may postpone the issuance or delivery of
Shares as the Committee may consider appropriate and may require Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of the Shares in
compliance with applicable laws, rules and regulations.




































[Remainder of page intentionally left blank; signature page to follow]








3

--------------------------------------------------------------------------------


EXHIBIT 10.30






IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
NMI HOLDINGS, INC.




___________________________________
By:
Title:






PARTICIPANT




___________________________________




































[Signature Page to Restricted Stock Unit Award Agreement (Independent
Directors)]





